DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is US patent 7,790,292 to Colborn et al. (herein Colborn) and US pre-grant publication US 2016/0123881 to Shukla. Colborn teaches a thermoplastic composition comprising polysiloxane copolymers for fabricating components used in aircraft (see Col. 1, lines 24-33) and that organopolysiloxane can be used as a silicone-based hard coat that is curable in the presence of moisture (see Col. 55, line 32 – Col. 56, line 54). Colborn also teaches the thermoplastic composition may comprise a colorant such as an oxazine dye (See Col. 41, line 48 – Col. 42, line 8) which is a hydrochromic pigment (see Paragraph 0015 of instant specification). 
Colborn does not teach the method of detecting a presence, location, quality, thickness or cure extent of an organopolysiloxane and hydrochromic pigment composition by exciting the hydrochromic pigment with a light source, forming an excited hydrochromic pigment, and measuring emissions of the excited hydrochromic pigment. 
Shukla teaches using pyrene as a fluorescent probe in photocurable or thermally curable compositions and monitoring the fluorescence emission spectra to determine cure extent or quality at different locations (see abstract). In addition, Shukla teaches the photocurable composition may comprise siloxane groups (see Paragraph 0073). 
However, Shukla neither teaches nor fairly suggests using a hydrochromic pigment as the luminescent element to provide monitoring of a coating layer. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
	/JENNIFER WECKER/               Primary Examiner, Art Unit 1797